DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on March 15, 2021 has been entered.  Action on the merits of claims 1-8 follows.
Priority
This application has been filed as a continuation of U.S. Application Serial No. 16/231,955, filed December 7, 2018 which claims benefit to U.S. Provisional Application No. 62/596,079, filed December 7, 2017.  These priority applications have been reviewed for examination purposes.
Information Disclosure Statement
The information disclosure statement filed June 14, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
Drawings
The drawings received March 15, 2021 are acceptable for examination purposes.
Specification
The disclosure is objected to because of the following informalities: 
The status of the parent application identified in the first sentence of the instant application should be updated since it has matured into a U.S. patent.  
The status of at least some of the U.S. patent applications in the disclosure require updating as some have since been abandoned or patented (see paras. [0058] and [0059] for example).  
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  The genus of claim 7 should include the term “and” between the last two species of the recited genus.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. ( KR 2015-0026717A) as evidenced by the printed patent application machine translation for Choi et al. (referenced as KR Application No. 2013-0157712A).
The machine translation of KR Application No. 2013-0157712A has been relied upon as a translated English equivalent to the corresponding Choi (KR 2015-0026717A) identified above.
As to claim 1, Choi discloses a lithium battery (energy storage device) comprising first electrode 3 and second electrode 5, a separator 7 between the electrodes and an electrolyte (paras. [0094]).  The second electrode 5 can be silicon (see paragraphs [0054], [0056]) and Choi teaches to silicon and carbon with sufficient specificity that the use of either carbon or silicon in the invention of Choi is anticipatory.  The electrolyte additive can be a variety of materials including various acrylates, including, trimethylolpropane trimethacrylate (embodiment 4), pentaerythritol tetraacrylate (embodiment 6) which reads on the generic formula of claim 1 (Formulae E).  Selection of various anode materials including silicon were appreciated by Choi as silicon is known to have high capacity and good electrochemical characteristics.
As to claim 2, the second electrode 5 can be silicon (see paragraph [0056]).
As to claim 8, The electrolyte additive can be a variety of materials including various acrylates, including, trimethylopropane trimethacrylate (embodiment 4), pentaerythritol tetraacrylate (embodiment 6) which reads on the generic formula of claim 1 (Formula E) and are to specific examples in the genus of claim 8.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in GraKim v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. ( KR 2015-0026717A) as applied to claim 1 above and further in view of Maheshwari et al. (U.S. Patent Application No. 2015/0364750).
Choi teaches that both silicon and carbon materials were notoriously well-known negative electrode materials and suitably employed in the invention of Choi and as discussed above and, in more detail, in the references themselves.
Choi does not teach of the electrode being a self-supporting composite film (claim 3) or the particular composite film of claim 4.
Maheshwari teaches of strong, flexible light weight, self-supporting anodes (abstract) comprising a mixture of carbon and metal particles.  The additive metal can readily be silicon and the electrode of Maheshwari is used as an anode in lithium batteries.    The combination of metal particles dispersed in the carbon matrix of Maheshwari provides for an electrode that exhibited a combination of good cycle stability, suppressed volumetric change during cycling, excellent conducting capability, restrained electrolyte decomposition, to name only some advantages (para. [0007]).  The ratio of carbon to silicon ranges between 100:0 to 50:50 (para. [0036]) with exemplary metal loadings of 20 wt%, 30wt%, 40wt% and 50wt% (tin or silicon being equivalent substitutes; see Examples as applied to claims 5 and 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the anode of Choi to be a free-standing electrode comprising a carbon matrix which hosts silicon particles therein, as taught by Maheshwari since it would have provided an anode that exhibited a combination of good cycle stability, suppressed volumetric change during cycling, exhibited excellent conducting capability, and had restrained electrolyte decomposition.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2015-0026717A), as applied to claim 1 above, and further in view of Yang et al. (U.S. Patent Application No. 2016/0172711) or Im et al. (U.S. Patent Application No. 2012/0177999).
Choi teaches that the solvent for the electrolyte can be any number of well-known solvents and solvent mixtures, including fluoroethylene carbonate (FEC, para. [0035]).
However Choi does not provide sufficient motivation for effectively selecting FEC (claim 5) much less being free of non-fluorine containing cyclic carbonates (claim 6).
Yang teaches that electrolyte solvents of a mixture of dimethyl carbonate and fluoroethylene carbonate alone in the presence of silicon based anodes provides various benefits.  FEC aids in SEI (solid electrolyte interphase) formation on the anode.  DMC prevents formation of undesired SEI products of FEC (paras. [0009]-[0011]).  A mixture of FEC and DMC is void of any other cyclic carbonates (as applied to claims 5 and 6).  Im teaches of electrolyte solvents comprising a mixture of FEC and a linear ester solvent such as ethyl methyl carbonate (EMC).  FEC was known in Im as a solvent component which formed an SEI coating layer on the negative electrode, thereby preventing decomposition of the electrolyte and improving storage characteristics of the battery (para. [0017]).  Im further teaches that when using fluorinated carbonates, the inclusion of other cyclic carbonates (fluorine-free cyclic carbonates) battery performance is deteriorated (para. [0022]).  Therefore Im teaches that when providing FEC as a solvent component in an electrolyte, other non-fluorinated cyclic carbonates are not desired.  The exclusion of non-fluorinated cyclic carbonates from FEC solvent additives was shown by Im to exhibit better performance (see tables 2 and 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte of Choi by selecting the carbonate to be FEC:DMC or FEC with only other linear carbonates as taught by Yang or Im since it would have provided a solvent mixture that provides for good SEI formation on the anode, prevented formation of undesired SEI products from FEC and improved battery performance. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0072188A).
As to claim 1, Kim discloses a secondary battery (energy storage device) comprising a first electrode, a separator between the electrodes, an electrolyte and an electrolyte additive (para. [0139]).  In one embodiment the electrolyte additive is diallyl oxalate (paras. [0124]-[0126]).

    PNG
    media_image1.png
    68
    187
    media_image1.png
    Greyscale

As to claim 7, as discussed above, diallyl oxalate is taught by the specific embodiment shown above which reads on a species of the genus of claim 7.
Kim teaches that the negative electrode active material can be an array of materials including silicon (para. [0110]).  
Kim does not disclose the particular embodiment of diallyl oxalate with a battery including silicon as the negative electrode.
However, it is noted that the materials of Kim did appreciate the use of silicon as an alternative to carbon negative electrode materials and application of the invention of Kim for battery systems wherein the negative electrode is silicon based would have been readily apparent and reasonably obvious to one of ordinary skill in the art.  The substitution resulting the same predictable results associated with the carbon negative electrodes, that being improved safety and high capacity retention rate (para. [0007]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of Kim to include any of the art-recognized negative electrode active materials including carbon or silicon as such materials were recognized by Kim as suitable negative electrode materials for the invention of Kim.  Thus the substitution of carbon for silicon in conjunction with an electrolyte including various additives, including diallyl oxalate would have resulted in the predictable result of a silicon-based negative electrode battery system including a diallyl oxalate additive which would have improved battery safety and capacity retention rate.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0072188A) as applied to claim 1 above and further in view of Maheshwari et al. (U.S. Patent Application No. 2015/0364750).
Kim teaches that both silicon and carbon materials were well-known negative electrode materials and suitably employed in the invention and Kim as discussed above and, in more detail, in the references themselves.
Kim does not teach of the electrode being a self-supporting composite film (claim 3) or the particular composite film of claim 4.
Maheshwari teaches of strong, flexible light weight, self-supporting anodes (abstract) comprising a mixture of carbon and metal particles.  The additive metal can readily be silicon and the electrode of Maheshwari is used as an anode in lithium batteries.    The combination of metal particles dispersed in the carbon matrix of Maheshwari provides for an electrode that exhibited a combination of good cycle stability, suppressed volumetric change during cycling, excellent conducting capability, restrained electrolyte decomposition, to name only some advantages (para. [0007]).  The ratio of carbon to silicon ranges between 100:0 to 50:50 (para. [0036]) with exemplary metal loadings of 20 wt%, 30wt%, 40wt% and 50wt% (tin or silicon being equivalent substitutes; see Examples as applied to claims 5 and 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the anode of Kim to be a free-standing electrode comprising a carbon matrix which hosts silicon particles therein, as taught by Maheshwari since it would have provided an anode that exhibited a combination of good cycle stability, suppressed volumetric change during cycling, exhibited excellent conducting capability, and had restrained electrolyte decomposition.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0072188A), as applied to claim 1 above, and further in view of Yang et al. (U.S. Patent Application No. 2016/0172711) or Im et al. (U.S. Patent Application No. 2012/0177999).
Kim teaches that the solvent for the electrolyte can be any number of well-known solvents and solvent mixtures, including fluoroethylene carbonate (FEC, para. [0036], [0085]).  
However Kim does not teach of FEC in combination with dially oxalate in the specific disclosed example of Kim.
Yang teaches that electrolyte solvents of a mixture of dimethyl carbonate and fluoroethylene carbonate alone in the presence of silicon based anodes provides various benefits.  FEC aids in SEI (solid electrolyte interphase) formation on the anode.  DMC prevents formation of undesired SEI products of FEC (paras. [0009]-[0011]).  A mixture of FEC and DMC is void of any other cyclic carbonates (as applied to claims 5 and 6).  Im teaches of electrolyte solvents comprising a mixture of FEC and a linear ester solvent such as ethyl methyl carbonate (EMC).  FEC was known in Im as a solvent component which formed an SEI coating layer on the negative electrode, thereby preventing decomposition of the electrolyte and improving storage characteristics of the battery (para. [0017]).  Im further teaches that when using fluorinated carbonates, the inclusion of other cyclic carbonates (fluorine-free cyclic carbonates) battery performance is deteriorated (para. [0022]).  Therefore Im teaches that when providing FEC as a solvent component in an electrolyte, other non-fluorinated cyclic carbonates are not desired.  The exclusion of non-fluorinated cyclic carbonates from FEC solvent additives was shown by Im to exhibit better performance (see tables 2 and 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte for the other embodiments of Kim, including the example using diallyl oxalate by selecting the carbonate to be FEC:DMC or FEC with only other linear carbonates as taught by Yang or Im since it would have provided a solvent mixture that provides for good SEI formation on the anode, prevented formation of undesired SEI products from FEC and improved battery performance. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 2013-0140458A discloses various acrylate electrolyte additives as a component for film forming SEI layers in a secondary battery. U.S. Patent Application No. 2012/0129054 discloses forming an SEI layer on a silicon anode using diallyl pyrocarbonate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725